    Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANGIODYNAMICS, INC.,

                 Plaintiff,

     -against-                          No. 1:17-CV-0598 (BKS/CFH)

C.R. BARD, INC.; BARD ACCESS SYSTEMS,
INC.,

                 Defendants.



         C.R. BARD, INC.’S AND BARD ACCESS SYSTEMS, INC.’S
       MEMORANDUM IN SUPPORT OF EXPEDITED MOTION
  SEEKING RECONSIDERATION OF MAGISTRATE JUDGE HUMMEL’S
ORDER DENYING MOTION SEEKING 30-DAY EXTENSION OF THE APRIL 2,
        2020 SUMMARY JUDGMENT DEADLINE IN LIGHT OF
            THE CORONAVIRUS PUBLIC HEALTH CRISIS
     Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 2 of 6




       1.      The Bard Defendants respectfully object to U.S. Magistrate Judge Christian

Hummel’s March 16, 2020 oral order denying their motion to extend the April 2, 2020 summary

judgment deadline by 30 days in light of the coronavirus public health crisis. In light of further

developments in the coronavirus pandemic in the five days since Bard first made its initial

request, including the closing of the Bard Defendants’ offices as well as O’Melveny & Myers

LLP’s U.S. offices and the possibility of a shelter-in-place order requiring residents of New York

City to remain in their homes, 1 Bard respectfully requests that the Court continue all current case

deadlines by 60 days.

       2.      The imminent deadlines that need adjustment are:

            a. Mediation deadline (March 31). The mediator will not conduct a live mediation,
               and Bard believes trying to do it by videoconference in this complex case would

               be futile.

            b. Imminent expert and fact witness depositions. Bard still needs to take the

               depositions of all four of Plaintiff AngioDynamics, Inc.’s (“AngioDynamics”)

               experts and one fact witness, several of which are important predicates for the

               summary judgment motions currently due April 2. The fact and expert witnesses

               are unwilling to sit for live depositions. AngioDynamics has suggested

               videoconference depositions, but doing complicated depositions by

               videoconference, even if possible, is a poor substitute for live cross-examination

               and—Bard believes—would prejudice its defense. Adjustments of the deadlines

               would give Bard the opportunity to try to take the depositions in the ordinary

               manner in a few weeks, and, if that is not possible, give the parties time to come

               up with a solution for completing the remaining discovery in a way that would not




1
  Erik Ortiz and Corky Siemaszko, New York City mayor says ‘shelter in place’ decision coming
in next 48 hours (Mar. 17, 2020 2:50 PM EDT), https://www.nbcnews.com/news/us-news/new-
york-city-mayor-says-shelter-place-decision-coming-next-n1161516.

                                              --1--
     Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 3 of 6




               prejudice Bard while ensuring the health and safety of the witnesses, attorneys,

               and support staff.

            c. Summary judgment filings (April 2). O’Melveny & Myers LLP’s offices are

               closed, and its staff are adjusting to remote work. Finalizing the summary

               judgment motions under these conditions presents complications. And the

               depositions need to be completed before the motions can be filed. We understand

               that both parties plan to file summary judgment motions.

       3.      On March 13, 2020, Bard requested a 30-day extension of the current deadline for

summary judgment—April 2, 2020—in light of the serious difficulties that the coronavirus

pandemic interposed, particularly with respect to scheduling and completing critical depositions,

including Plaintiff’s experts, whose depositions were imminent but had not yet occurred. (ECF

Dkt. No. 93.) At a minimum, three of those depositions—AngioDynamics’ two economic

experts and the former General Manager of its Vascular Access business unit—are critical to

summary judgment.

       4.      AngioDynamics, which had already deposed each of Bard’s experts (and fact

witnesses) in person, opposed that request and argued that Bard should be ordered to take each of

the depositions by video with no additional time to address the additional complexities of video

depositions. (ECF Dkt. No. 95) (contending that “video depositions provide a reasonable and

effective solution” to the hurdles that the public health crisis created). While video depositions

might be a reasonable alternative in normal circumstances—when at least the witness, court

reporter, and videographer (at a minimum) can be in the same location—they are not a

reasonable alternative now when lawyers and court reporters are working remotely, travel is

restricted, and “shelter in place” orders are being issued around the country. (Indeed, in a

telephone call yesterday evening, AngioDynamics’ counsel suggested its expert witnesses might

not even agree to appear in the same room as a court reporter or videographer.) In the event Bard



                                                -2-
     Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 4 of 6




will have to proceed by video, the parties will need time to make sure the depositions are as

efficient and safe as possible.

       5.      In a hearing on March 16, 2020, Magistrate Judge Hummel noted that “[w]e are in

the middle of a pandemic.” (Transcript of March 16, 2020 Hearing at 16:21.) But Magistrate

Judge Hummel denied Bard’s request for a 30-day extension of the summary judgment deadline

without hearing any argument, ordered Bard to take the depositions by video in the two weeks

before the summary judgment deadline, and noted that if Bard was “unhappy with [his oral

order], [Bard should] take an appeal to the District Court Judge.” (Id. at 16:16–17:7.) Hence, this

application.

       6.      Scheduling relief is especially appropriate in light of intervening guidance that the

White House issued after Magistrate Judge Hummel denied Bard’s motion, 2 the escalating threat

that the coronavirus poses, and the risks attendant on social interaction of any kind. It would be

exceedingly difficult for Bard to complete the necessary depositions (even if it must do so by

video) and file its summary judgment motion within two weeks. Taking depositions by video

under these circumstances—with each one of what may be five to ten participants per deposition

at home on a separate video feed and nobody to even mark exhibits—would be challenging and

would require an extraordinary amount of coordination, especially given that Bard’s outside

counsel’s offices are closed and its lawyers are working remotely.

       7.      As the Court knows, this is a civil case between two corporations about money.

There is no exigency, no need for emergency relief, and nobody’s life or freedom hangs in the




2
 President Donald Trump, Remarks at Press Briefing on Coronavirus (Mar. 16, 2020),
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-president-
pence-members-coronavirus-task-force-press-briefing-3/ (“We’re asking [everyone] to hold their
gatherings to under 10 people, not just in bars and restaurants, but in homes. We really want
people to be separated at this time, to be able to address this virus comprehensively that we
cannot see, for which we don’t have a vaccine or a therapeutic.”).
                                                 -3-
     Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 5 of 6




balance. 3 The Court has not set a trial date, and continuing the current deadlines would not

prejudice either of the parties. Under the current circumstances, consistent with normative

practice of many courts at this time (including the U.S. Court of Appeals for the Second Circuit),

Bard requests a 60-day continuance of the dates to complete mediation and for Bard and

AngioDynamics to file their respective summary judgment motions. 4

       8.      The parties have met and conferred on this issue. AngioDynamics informs us that

it does not oppose Bard’s corresponding motion for expedited consideration of this motion, and

that it will respond promptly to this submission.




3
  There is no trial date yet in this matter. On March 13, 2020, the U.S. District Court for the
Northern District of New York issued a standing order continuing all civil and criminal jury
selection and jury trials scheduled to commence before April 30, 2020 and excluding the time
period of that continuance from the ambit of the Speedy Trial Act, in part because of the “effect
of the above public health recommendations on the availability of counsel and court staff to be
present in the courtroom.” General Order #58, In re Coronavirus COVID-19 Public Emergency
(N.D.N.Y. Mar. 13, 2020).
4
  See, e.g., Order (2d Cir. Mar. 16, 2020) (“To minimize the disruption to the United States Court
of Appeals for the Second Circuit’s operations, ensure the Court’s ability to organize its docket
and eliminate the need for litigants to file a motion seeking an extension of time to comply with
filing deadlines, IT IS HEREBY ORDERED that all filing dates and other deadlines set out in
the Federal Rules of Appellate Procedure, the Court’s Local Rules and the Court’s orders are
extended or tolled, as may be appropriate, by 21 days. This extension is effective today through
May 17, 2020.”); Amended General Order 20-0012, In re Coronavirus COVID-19 Public
Emergency (N.D. Ill Mar. 16, 2020) (“In all civil cases, all deadlines, whether set by the court or
by the Rules of Civil Procedure or Local Rules, are hereby extended 21 days from the current
deadline set.”).
                                                 -4-
    Case 1:17-cv-00598-BKS-CFH Document 98-1 Filed 03/18/20 Page 6 of 6




      Respectfully submitted,


Dated: March 18, 2020                    /s/ Andrew J. Frackman
       New York, New York
                                         Andrew J. Frackman
                                         Pamela A. Miller
                                         Edward N. Moss
                                         O’MELVENY & MYERS LLP
                                         7 Times Square
                                         New York, N.Y. 10036
                                         Tel: (212) 326-2000
                                         Fax: (212) 326-2224

                                         James P. Nonkes
                                         Philip G. Spellane
                                         HARRIS BEACH PLLC
                                         99 Garnsey Road
                                         Pittsford, N.Y. 14534
                                         Tel: (585) 419-8611
                                         Fax: (585) 419-8811


                                         Attorneys for Defendants C.R. Bard, Inc.
                                         and Bard Access Systems, Inc.




                                   -5-
